NO. 12-15-00298-CR

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

JAMES DAVID HAYNES,                                         §       APPEAL FROM THE 7TH
APPELLANT

V.                                                          §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                    §       SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         James David Haynes appeals his conviction for felony theft. Appellant’s counsel filed a
brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493
(1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                                   BACKGROUND
         Appellant was charged by indictment with the offense of theft, a state jail felony. The
indictment included a jurisdictional paragraph, alleging that Appellant had been previously
convicted twice for theft.1 The indictment also included two felony enhancement paragraphs. 2
Appellant entered an “open” plea of guilty to the offense charged in the indictment. Appellant
and his counsel signed various documents in connection with his guilty plea, including a


         1
           An offense of theft is a state jail felony if the value of the property is less than $1,500.00 and the
defendant has been previously convicted two or more times of any grade of theft. Act of May 29, 2011, 82nd Leg.,
R.S., ch. 1234, § 21, 2011 Tex. Gen. Laws 3301, 3310 (amended) (current version at TEX. PENAL CODE ANN.
§ 31.03(e)(4)(D) (West Supp. 2015)).
         2
           If it is shown on the trial of a state jail felony that the defendant has previously been finally convicted of
two felonies other than a state jail felony, and the second previous felony conviction is for an offense that occurred
subsequent to the first previous conviction having become final, on conviction the defendant shall be punished for a
second degree felony. See TEX. PENAL CODE ANN. § 12.425 (West Supp. 2015).
stipulation in which Appellant swore, and judicially confessed, that the facts alleged in the
indictment were true and correct, and constituted the evidence in the case. Appellant also
pleaded “true” to the jurisdictional paragraph and “true” to the enhancement paragraphs. The
trial court accepted Appellant’s plea, found the jurisdictional paragraph to be “true,” adjudged
Appellant guilty of felony theft, and found the enhancement paragraphs to be “true.” The trial
court assessed Appellant’s punishment at fourteen years of imprisonment. This appeal followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he
has diligently reviewed the appellate record and is of the opinion that the record reflects no
reversible error and that there is no error upon which an appeal can be predicated. From our
review of counsel’s brief, it is apparent that counsel is well acquainted with the facts in this case.
In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
1978), counsel’s brief presents a chronological summation of the procedural history of the case,
and further states that counsel is unable to raise any arguable issues for appeal. We have
reviewed the record for reversible error and have found none.3 See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005).


                                                   CONCLUSION
         As required, Appellant’s counsel has moved for leave to withdraw in the case. See In re
Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State,
813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We agree with Appellant’s counsel that the
appeal is wholly frivolous. Accordingly, we grant counsel’s motion for leave to withdraw, and
affirm the trial court’s judgment. See TEX. R. APP. P. 43.2.
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, he must either
retain an attorney to file a petition for discretionary review or he must file a pro se petition for

         3
            Counsel for Appellant certified that he provided Appellant with a copy of his brief and informed
Appellant that he had the right to file his own brief. Appellant was given time to file his own brief, but the time for
filing such a brief has expired and we have received no pro se brief.


                                                          2
discretionary review.        See In re Schulman, 252 S.W.3d at 408 n.22.         Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the
day the last timely motion for rehearing was overruled by this court. See TEX. R. APP. P. 68.2(a).
Any petition for discretionary review must be filed with the Texas Court of Criminal Appeals.
See TEX. R. APP. P. 68.3.            Any petition for discretionary review should comply with the
requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4;
In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered June 30, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 30, 2016


                                         NO. 12-15-00298-CR


                                     JAMES DAVID HAYNES,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0972-15)

                        THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.